TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00296-CR


Genaro Hernandez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. D-1-DC-08300474, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant's counsel has filed his fourth motion for extension of time to file
appellant's brief.  We grant the motion and ORDER counsel to file appellant's brief no later than
February 16, 2010.  No further extensions will be granted.  If appellant fails to file a brief by the
deadline, a hearing before the district court will be ordered.  See Tex. R. App. P. 38.8(b).
		It is ordered February 12, 2010.


Before Chief Justice Jones, Justices Pemberton and Waldrop
Do Not Publish